DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

                                ALVIN JEAN,
                                 Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-2205

                            [August 13, 2014]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Karen M. Miller,
Judge; L.T. Case Nos. 502003CF010785, 502003CF008760 and 502009
CF000028.

   Alvin Jean, Okeechobee, pro se.

   No appearance required for appellee.

PER CURIAM.

   We affirm the trial court’s denial of Alvin Jean’s motion filed pursuant
to Florida Rule of Criminal Procedure 3.850. We write to comment solely
on appellant’s claim that his fifteen-year sentences are illegal having
been imposed following revocation of his youthful offender probationary
terms. Through several recent opinions, this court has rejected that
challenge and explained its reasoning when concluding that comparable
terms are legal. See Mosley v. State, 134 So. 3d 1124 (Fla. 4th DCA
2014); Lachenauer v. State, 117 So. 3d 880 (Fla. 4th DCA 2013);
Eustache v. State, 83 So. 3d 784 (Fla. 4th DCA 2011).

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.